DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 02/21/2021: Claims 1-3, 5-13, and 15 are pending. Claims 4 and 14 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-6 and 9-15 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rokunohe et al (US 2002/0163344 A1, cited in IDS heretofore referred to as Rokunohe) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Rokunohe in view of Meng et al (CN 103078402 A, using attached translation, heretofore referred to as Meng) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 112



Allowable Subject Matter
Claims 1-3, 5-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… wherein the electric voltage is centrally measured on a voltage converter for the operating device … wherein at least one of the first time stamps of the characteristic phase point and the second time stamps of the partial discharge signals are taken into consideration by the evaluation assembly in a superimposition of the sinusoidal phase progression with the partial discharge signals.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-3 and 5-10 are allowed for depending from allowable claim 1.
The following is an examiner’s statement of reasons for allowance: In claim 11, the specific limitations of  “… wherein the voltage measuring assembly is configured for the central determination of the electric voltage on a voltage converter for the operating device … an evaluation assembly, which is configured to identify a partial discharge signal in the electromagnetic signals in each case, and to consider the at least one first time stamp of the characteristic phase point and the second time stamps of each of the electromagnetic signals in a superimposition of the sinusoidal phase progression with each of the electromagnetic signals in detecting the partial discharge” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-13 and 15 are allowed for depending from allowable claim 11. 


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kato et al teaches a partial discharge measuring device but does not teach “… wherein the electric voltage is centrally measured on a voltage converter for the operating device … wherein at least one of the first time stamps of the characteristic phase point and the second time stamps of the partial discharge signals are taken into consideration by the evaluation assembly in a superimposition of the sinusoidal phase progression with the partial discharge signals.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM S CLARKE/Examiner, Art Unit 2867                                       

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867